ON APPLICATION FOR REHEARING.
PER CURIAM.
The opinion and decree in this ease, heretofore rendered on May 7, 1929, simply holds that the promises upon which defendant issued his check for five hundred dollars, were not fulfilled and that defendant was justified in stopping payment of the check. In substance, we held that the obligation sued upon, had become extinguished by failure of consideration.
We decided nothing beyond that, and we see no reason to change or alter the conclusion thus announced, and which we still believe is in accordance with the pleadings as enlarged by the admission of testimony.